UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
TOMMIE CROSBY,

                    Plaintiff,             18-cv-9470 (JGK)

          - against -
                                           MEMORANDUM OPINION AND
M.D. KEVIN PETERMANN, ET AL.,              ORDER

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff, Tommie Crosby, brings this pro se action

pursuant to 42 U.S.C. § 1983 against the defendants, alleging

that his constitutional rights were violated when the defendants

failed to inform him that he had hepatitis A, B, and C when he

was detained in the custody of the City and State of New York.

He brings this action against two New York City employees, Dr.

Kevin Petermann and Physician’s Assistant (“P.A.”) Christopher

LaRosa (collectively, “City Defendants”). He also brings this

action against ten New York State employees, Drs. Mario

Malvarosa, Nancy Ryerson, McCarthy, Debra Greer, G. Ripich,

Kyoung Kim, and Tim Nguyen; Dr. Carl J. Koenigsmann, the Chief

Medical Officer of the New York State of Correctional and

Community Services; Jaifa Collado, the Acting Superintendent of

the Green Haven Correctional Facility; and Corrections Officer

P.L. McNeil (collectively, “State Defendants”). The plaintiff



                                  1
brings this case against all twelve defendants in their

individual and official capacities.

                               I.

     In deciding a motion to dismiss pursuant to Rule 12(b)(6),

the allegations in the complaint are accepted as true, and all

reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

2007). The Court’s function on a motion to dismiss is “not to

weigh the evidence that might be presented at a trial but merely

to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

1985). The Court should not dismiss the complaint if the

plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

     While the Court should construe the factual allegations in

the light most favorable to the plaintiff, “the tenet that a

court must accept as true all of the allegations contained in

the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b)(6),

                                2
the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing

suit and that are either in the plaintiff’s possession or that

the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

      Where, as here, the plaintiff is proceeding pro se, the

Court is required “to read [the plaintiff's] pleadings . . .

liberally and interpret them to raise the strongest arguments

that they suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d

Cir. 1999) (internal citation and quotations omitted).

                                     II.

      The following factual allegations are accepted as true for

purposes of the pending motion.

      In 1995, prior to the events underlying this lawsuit, the

plaintiff was diagnosed with hepatitis C when he was

incarcerated at the Attica Correctional Facility. He alleges

that for ten years, certain medical providers, none of whom are

defendants in this case, had not given him proper medical care

to treat his hepatitis C. Compl. 6. 1

      The plaintiff was arrested on December 1, 2014 and was

remanded to the custody of the City of New York. Compl. 7, ¶ 2.



1 The format of the citations to the complaint in this case is as follows:
Compl. ECF page number, ¶ number (if any).

                                      3
At this time, the plaintiff was a pretrial detainee. Id. at 7, ¶

4. On December 3, 2014, the plaintiff had an intake appointment

with Dr. Kevin Petermann at the Manhattan Detention Complex,

during which he declined to receive a hepatitis B vaccine. Id.

at 7-8, ¶¶ 3-4. Dr. Petermann also ordered a blood test for

hepatitis C. Id. at 8, ¶ 4. Dr. Petermann’s notes reflect that

on December 3, 2014, he administered a routine medical exam and

ordered a “LAB: HEPATITIS C ANTIBODY, EIA” test for the

plaintiff. Id. at 37. The results of that test came back on

December 7, 2014, as “Abnormal/Positive/Reactive.” Id. at 40.

The plaintiff alleges that these results mean that his results

were “abnormal for the very deadly Hepatitis C viruses.” Id. at

8, ¶ 4. A “confirmatory test” with a medical follow up was

scheduled. Id. at 40.

     On December 7, 2014, the plaintiff returned to the medical

clinic, complaining of nausea, loss of appetite, abdominal

pains, and headaches, for which he was prescribed vitamins,

aspirin, and Robaxin. Id. at 8-9, ¶ 7. On December 9, 2014, he

returned again, complaining about flu-like symptoms, and was

prescribed Benadryl and flu medication. Id. at 9, ¶ 8. On

December 12, 2014, the plaintiff returned, explaining that his

mother had passed away and that he had depression, but did not

receive any further treatment for mental illness. Id. at 9, ¶ 9.



                                4
     On May 12, 2015, P.A. Christopher LaRosa reviewed the

plaintiff’s medical records for a facility transfer. Id. at 48.

P.A. LaRosa’s medical notes from his review stated “abn HCV

antibody EIA but normal HCV RNA qualitative bDNA” under the

“pertinent lab/DI abnormalities” section. Id.

     On or about July 8, 2015, the plaintiff went to the medical

infirmary on Riker’s Island while experiencing stomach pains,

flu-like symptoms, and a rash. Id. at 9-10, ¶ 11. P.A. LaRosa

prescribed him aspirin, Norvasc, and DermaVantage lotion. Id. at

10, ¶ 11. A day later, he saw P.A. LaRosa again for abdominal

pain, for which P.A. LaRosa prescribed flu medication and bed

rest. Id. at 10, ¶ 12. At no time did any of the City Defendants

inform the plaintiff that his bloodwork had returned as abnormal

for hepatitis C. Id. at 9, ¶ 10.

     On August 6, 2015, the plaintiff was transferred to the

custody of the State of New York and was sent to the Downstate

Correctional Facility. Id. at 10, ¶ 14. On August 7, 2015, the

plaintiff underwent a physical examination at Downstate and his

blood was sent for testing by Dr. Malvarosa. Id. at 10-11, ¶¶

15-16. In the “Clinical Abnormalities Summary” of the clinical

report dated August 7, 2015, the results stated

               HEP. A Ab., Total                Positive
               HEP. B CORE Ab.                  Positive
               HEP. B SURF. AB.                 Positive
               HEP. C Ab.                       Positive
               HEP C Ab. (S/CO RATIO)           30.80 HI.

                                   5
Id. at 71. The lab report also indicated “HEP. C RNA, (IU)”

results as “<15 ND.” Id. at 74. The plaintiff alleges that the

results of the bloodwork showed that he tested positive for

hepatitis viruses A, B, and C, with a very high ratio of 30.80.

Id. at 10-11, ¶ 16. While incarcerated at Downstate, the

plaintiff would visit medical staff for night sweats, loss of

appetite, fatigue, nausea, vomiting, headaches, severe abdominal

pains, vomiting, and diarrhea; the medical staff prescribed some

bowel movement medication and told the plaintiff to drink a lot

of water. Id. at 11, ¶ 17. At no time did the plaintiff receive

care or medical treatment for hepatitis. Id. at 11, ¶ 18.

     On or about November 5, 2015, the plaintiff was transferred

to Auburn Correctional Facility. Id. at 11, ¶ 19. On December

17, 2015, the defendant saw Dr. Ryerson for a tuberculosis test,

which came back negative. Id. at 11-12, ¶ 20. The plaintiff saw

Dr. Ryerson soon thereafter for a painful and irritating rash,

for which Dr. Ryerson prescribed topical shampoo and cream. Id.

at 12, ¶ 21. When the plaintiff explained that he was vomiting

and had severe stomach pains, Dr. Ryerson reviewed his medical

folder and said that she didn’t see anything wrong with him. Id.

at 12, ¶ 22. On January 4, 2016, Dr. McCarthy also examined the

medical records that Dr. Ryerson examined. Id. at 13, ¶ 23. 2 She


2 It is not clear if the defendant, Dr. McCarthy, has moved to dismiss the
claims against her. The Attorney General of the State of New York did not
include Dr. McCarthy as a defendant on behalf of whom the Attorney General

                                      6
noted that no action was required. Id. at 81. On July 12, 2016,

the plaintiff saw Dr. Greer for a lump in his abdomen and for

problems associated with his indigestion and other symptoms like

loss of appetite, nausea, fatigue, fever, night sweats, and

headaches. Id. at 13, ¶¶ 25-26. Dr. Greer looked through the

plaintiff’s medical records and recommended that the plaintiff

get a flu shot. Id. at 13, ¶ 26. Dr. Greer also said the lump in

the plaintiff’s abdomen was a normal part of his anatomy. Id. at

13, ¶ 27. On November 17, 2016, the plaintiff saw Dr. Ripich for

the lump in his abdomen and explained his other symptoms to Dr.

Ripich again. Id. at 14, ¶ 30. Dr. Ripich prescribed the

plaintiff Prilosec for his ulcers and did not order any x-rays

or do any examination. Id. at 14, ¶ 30. At no point did these

defendants tell the plaintiff that he had tested positive for

hepatitis C or offer him any treatment. Id. at 14, ¶ 31.

     On April 28, 2017, the plaintiff was transferred to Green

Haven Correctional Facility. Id. at 15, ¶ 32. He was seen by Dr.

Kim for painful rashes and for his other flu-like symptoms. Id.

at 15-16, ¶¶ 38-42. Dr. Kim prescribed a topical shampoo and

cream, which was the same as what Dr. Ryerson had prescribed

when the plaintiff was seen at Auburn Correctional Facility. Id.


was bringing the motion to dismiss, State Defs.’ Mem. at 1, and has not
entered a notice of appearance on her behalf. However, Dr. McCarthy’s
involvement is discussed in the Attorney General’s briefings. Id. at 3. In
any event, because the plaintiff’s claims are dismissed in full, the
plaintiff’s claims against Dr. McCarthy are also dismissed.

                                      7
at 15, ¶ 39. As to his other symptoms, Dr. Kim reviewed the

medical record and concluded that the plaintiff must have eaten

something that did not agree with his stomach. Id. at 16, ¶ 42.

On June 8, 2017, the defendant was able to review his medical

records. Id. at 16, ¶ 45. The plaintiff saw that Dr. Nguyen had

written in an Ambulatory Health Record that the plaintiff had

tested positive for hepatitis A, B, and C. Id. at 17, ¶ 46. This

record was from April 28, 2017. Id. at 85. The Ambulatory Health

Record stated, “Hep ‘A’ Immune,” “Hep ‘B’ Immune 8/14/95,” “Hep

‘C’ + Sustained Viral Response,” and “Hep C Rx Tx complete

C/2005.” Id. at 85.

     After reviewing his medical record, the plaintiff filed

three separate grievances with the Inmate Grievance Resolution

Committee (“IGRC”); these grievances were consolidated into one

complaint, under number 86927-17. Id. at 17, ¶¶ 47, 64-65. The

plaintiff requested that a copy of his grievances be sent to the

Chief Medical Officer, Dr. Carl J. Koenigsmann. Id. at 20, ¶ 65;

87-89. As of the date the plaintiff filed his complaint, the

plaintiff has not received a response from Dr. Koenigsmann. Id.

at 21, ¶ 65. The defendant also alleges that Dr. Koenigsmann has

an unwritten policy of restricting, if not outright delaying or

denying, prisoners’ medical care and treatment when such care

and treatment is too expensive. Id. at 24, ¶ 80.



                                8
      On June 29, 2017, Nurse Administrator Leslie Carey

investigated the grievance and sent a memo to the IGRC recording

her findings. Id. at 91. N.A. Carey noted that she reviewed the

plaintiff’s chart and computer records and that the plaintiff

had previously tested positive for hepatitis C but reportedly

completed treatment in June, 2005. Id. She noted that he had

bloodwork done on August 7, 2015, which indicated that he had

tested positive for antibodies at a s/co ratio of 30.8, but that

there was no more recent bloodwork. Id. On July 11, 2017, the

IGRC recommended that the plaintiff receive appropriate medical

care and treatment. Id. at 92. Shortly thereafter, the plaintiff

had a medical interview with Dr. Kim, who said to the plaintiff

that he was cured. Id. at 17-18, ¶ 50. Dr. Kim told the

plaintiff, “You’re cured right” and “you received treatment back

in June 2006.” Id. Then, on July 17, 2017, the plaintiff

appealed the IGRC’s recommendations to the Superintendent. Id.

at 18, ¶ 51. On August 29, 2017, Jaifa Collado, the Acting

Superintendent, issued a decision denying the grievance. Id. at

100. Collado stated that the plaintiff’s records were reviewed

by the Nurse Administrator. Id. N.A. Carey, wrote that the

plaintiff “was previously” positive for Hep C and that he had

reportedly completed treatment in June, 2005 and that there had

been no more recent bloodwork since August 7, 2015. Id. at 91,

100. Collado advised that the plaintiff discuss his hepatitis C

                                9
issue with his provider. Id. at 100. Collado’s decision did not

mention that the plaintiff had not received medical care from

any of the defendants for hepatitis C. Id. at 18, ¶ 53. The

plaintiff subsequently filed an appeal of Collado’s decision on

August 31, 2017. Id. at 100.

     On January 25, 2018, Correction Officer McNeil stopped the

plaintiff for a pat and frisk near the law library. Id. at 21,

¶ 69. In his pocket, the plaintiff had a pen, which had been

altered, and which he used as a screwdriver to repair his radio.

Id. at 21, ¶ 67. The plaintiff was handcuffed and taken to the

Special Housing Unit. Id. at 21, ¶ 70. McNeil picked up the

plaintiff’s civil rights complaint and told his sergeant that

the plaintiff was not getting his complaint back. Id. at 21,

¶¶ 69-70. McNeil later told the defendant again that he was not

getting his lawsuit back because the plaintiff “lik[ed] filing

grievances and lawsuits against our medical staff,” id. at 22,

¶ 72, after which the plaintiff filed a grievance against McNeil

for stealing his work, id. at 22, ¶ 73. The following week,

McNeil confronted the plaintiff about the newly filed grievance,

and shouted to all the prisoners in the unit that the plaintiff

was infected with hepatitis C. Id. at 22, ¶ 74. The plaintiff

alleges that one other prisoner, whose identity the plaintiff

did not reveal, heard McNeil’s statements about the plaintiff’s

hepatitis C status. Id. at 23, ¶ 75. The grievance was

                               10
ultimately denied on May 22, 2018, after a Superintendent found

that when a weapon was discovered on the plaintiff’s person, he

was handcuffed and his “paperwork was placed into a plastic bag

and placed in his property.” Id. at 104.

     The plaintiff alleges that the City Defendants were

employed by the New York City Department of Correctional

Supervision and that the State Defendants were employed by the

New York State Department of Corrections and Community

Supervision. Id. at 2-4, ¶¶ 2-13.

     The plaintiff now brings this action, pursuant to 42 U.S.C.

§ 1983, alleging that the City Defendants and State defendants

Drs. Malvarosa, Ryerson, McCarthy, Greer, Ripich, Kim, and

Nguyen (“State medical providers”) violated his Eighth and

Fourteenth Amendment rights by being deliberately indifferent to

his medical needs and not notifying him of his hepatitis A, B,

and C diagnoses and denying him medical care and treatment; that

Dr. Koenigsmann violated his Eighth Amendment rights by not

responding to his grievance and by implementing a policy to

deprive inmates of medical care; that Collado violated his

Eighth Amendment rights by denying his grievance; and that

Correction Officer McNeil violated his First, Fourth, Fifth, and

Fourteenth Amendments when he confiscated the plaintiff’s civil

rights complaint and disclosed to other prisoners the

plaintiff’s confidential medical information. The plaintiff

                               11
seeks compensatory and punitive damages, as well as various

forms of declaratory and injunctive relief.

                              III.

     The plaintiff’s claims against the City and State

Defendants in their official capacities under 42 U.S.C. § 1983

are dismissed.

                               A.

     A suit against an officer in the officer’s official

capacity is equivalent to a suit against the entity of which an

officer is an agent. See e.g., Kentucky v. Graham, 473 U.S. 159,

165-66 (1985); Biswas v. City of New York, 973 F. Supp. 2d 504,

540 (S.D.N.Y. 2013). To impose Section 1983 liability against a

municipality, a plaintiff must identify a municipal “policy” or

“custom” that caused the plaintiff’s injuries. See generally

Monell v. Dep't of Social Servs., 436 U.S. 658, 694 (1978). The

plaintiff has alleged, and the City Defendants do not contest,

that providers Petermann and P.A. LaRosa are considered

employees of the New York City Department of Correction, which

is a City agency. Accordingly, claims against the City

Defendants in their official capacities must allege that any

constitutional harm suffered was the result of a municipal

policy or custom. The plaintiff has failed to allege that

Petermann and P.A. LaRosa’s allegedly unconstitutional acts of

deliberate indifference to the plaintiff’s medical needs were

                               12
caused by any policy by the City. Accordingly, the plaintiff’s

claims against the City Defendants in their official capacities

are dismissed.

                                     B.

      The Eleventh Amendment bars a damages action against a

State in federal court unless the state consents to such a suit

or Congress has validly abrogated the state’s immunity. See

Kentucky, 473 U.S. at 169. The State of New York has not

consented to be sued in federal court under Section 1983, see

Trotman v. Palisades interstate Park Comm’n, 557 F.2d 35, 39-40

(2d Cir. 1977), and Congress did not abrogate the states’

immunity in enacting Section 1983, see Quern v. Jordan, 440 U.S.

332, 341-42 (1979). A state’s immunity extends to state

agencies, such as the New York State Department of Corrections

and Community Supervision. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). “The bar remains in effect

when State officials are sued for damages in their official

capacity.” Kentucky, 473 U.S. at 169; Davis v. New York, 316

F.3d 93, 101 (2d Cir. 2002). 3 Because the plaintiff has alleged,

and the defendants do not contest, that the State defendants are

employees of the New York State Department of Corrections and


3 The Eleventh Amendment does not bar suits seeking prospective injunctive or
declaratory relief against state officials acting in violation of federal
law. See Dube v. State Univ. of New York, 900 F.2d 587, 595 (2d Cir. 1990).
The plaintiff does seek declaratory and injunctive relief. However, as
discussed below, these claims are moot.

                                     13
Community Supervision, to the extent that the plaintiff is

seeking damages against the State Defendants in their official

capacities, those claims are dismissed.

                               IV.

     The plaintiff’s claims against the defendants in their

individual capacities under 42 U.S.C. § 1983 are also dismissed.

                               A.

     The plaintiff first brings claims pursuant to the Eighth

and Fourteenth Amendments alleging that the City Defendants and

the State medical providers were deliberately indifferent to his

medical needs.

     “The Cruel and Unusual Punishments Clause of the Eighth

Amendment imposes a duty upon prison officials to ensure that

inmates receive adequate medical care.” Salahuddin v. Goord, 467

F.3d 263, 279 (2d Cir. 2006). A prison official violates the

Eighth Amendment for deliberate indifference to a serious threat

to the health or safety of a person when two requirements are

met. The first requirement is objective; it requires that a

prisoner was actually deprived of medical care and that the

inadequacy in medical care was sufficiently serious. See id. at

279-80. A deprivation is deemed serious if “a condition of

urgency, one that may produce death, degeneration, or extreme

pain exists.” Simpson v. Oakes, 640 F. App'x 86, 87-88 (2d Cir.

2016) (summary order) (citing Hathaway v. Coughlin, 99 F.3d 550,

                               14
553 (2d Cir. 1996)). “A prisoner must first make this threshold

showing of serious illness or injury in order to state an Eighth

Amendment claim for denial of medical care.” Smith v. Carpenter,

316 F.3d 178, 184 (2d Cir. 2003). The second requirement is

subjective; it requires that the official act with deliberate

indifference to inmate health. Deliberate indifference is

equivalent to subjective recklessness, as the term is used in

criminal law, and requires “that the charged official act or

fail to act while actually aware of a substantial risk that

serious inmate harm will result.” Salahuddin, 467 F.3d at 280.

Mere negligence in diagnosis or treatment, including medical

malpractice, is insufficient to state a valid Eighth Amendment

claim. See Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). If a

defendant’s belief that the defendant’s conduct poses no risk of

serious harm is sincere, the defendant’s mental state may be

“nonculpable,” even if it is “objectively unreasonable.”

Salahuddin, 467 F.3d at 281.

      The plaintiff states in his complaint that when he was in

the custody of the City, he was a pretrial detainee. A City

pretrial detainee’s claims are evaluated under the Due Process

Clause of the Fourteenth Amendment because pretrial detainees

“have not been convicted of a crime and thus may not be punished

in any manner—neither cruelly and unusually nor otherwise.”

Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017) (internal

                               15
quotation marks and citations omitted). There is nothing in the

record to indicate when the plaintiff was convicted of a crime

and when he ceased to become a pretrial detainee. The State

Defendants do not contest that his claims should be analyzed

under the Eighth Amendment. Accordingly, the plaintiff’s claims

for deliberate indifference are analyzed under the Fourteenth

Amendment for City Defendants and the Eighth Amendment for State

Defendants.

     A claim of deliberate indifference under the Fourteenth

Amendment also has two requirements. The standard for the

objective prong of deliberate indifference claims is the same

for the Eighth and Fourteenth Amendments. See Darnell, 849 F.3d

at 30; see also Simmons v. Mason, No. 17-CV-8886, 2019 WL

4525613, at *9 (S.D.N.Y. Sept. 18, 2019). For claims brought

under the Fourteenth Amendment, the second prong also requires

that the official act with a sufficiently culpable state of

mind; however, this mental state requires only that the charged

official show recklessness, which is defined objectively. See

Figueroa v. Cty. of Rockland, No. 16-CV-6519, 2018 WL 3315735,

at *4 (S.D.N.Y. July 5, 2018). Thus, a pretrial detainee need

only prove that an official “recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to

the pretrial [detainee] even though the defendant-official knew,



                               16
or should have known, that the condition posed an excessive risk

to health or safety.” Darnell, 849 F.3d at 35.

                               1.

     The plaintiff has failed to allege plausibly that he was

infected with hepatitis A, B, or C at any point when he was held

in City or State custody.

                               i.

     In his complaint, the plaintiff alleges that the City and

State Defendants failed to inform him of his diagnosis for

hepatitis A, B, and C. Compl. 7, ¶ 1. His claims against the

City Defendants only relate to not being notified that he was

infected with and not being treated for hepatitis C. Id. at 2,

¶ 4 – 10, ¶ 13. The plaintiff mentions that he declined to get a

hepatitis B vaccine when he was seen by Dr. Petermann. The

plaintiff does not again mention hepatitis A or B in his claims

against the City Defendants and none of his allegations relating

to the City Defendants discuss lab results for hepatitis A or B.

Accordingly, the plaintiff’s claims against the City Defendants

concerning the denial of care for hepatitis A and B are

dismissed.

                               ii.

     The plaintiff’s medical records reveal that the plaintiff

did not have hepatitis C when he was in the City’s custody. On

December 7, 2014, when the plaintiff was in the care of the

                               17
City, the plaintiff tested positive for hepatitis C antibodies.

The antibody test tells a patient if the patient has ever been

infected with hepatitis C. See “Viral Hepatitis: Questions and

Answers for the Public,” CDC,

https://www.cdc.gov/hepatitis/hcv/cfaq.htm (last visited March

6, 2020). 4 A hepatitis C anti-body test that comes back as

reactive or positive means that hepatitis C antibodies were

found in the blood, and a person was infected with the hepatitis

C virus at some point in time. Id. A reactive antibody test does

not necessarily mean a person has hepatitis C, because once

someone has been infected, they will always have antibodies in

their blood; this is true if even if a person has cleared the

hepatitis C virus. Id. The plaintiff states that he was

previously diagnosed with hepatitis C in 1995; this suggests

that the plaintiff will always test positive for hepatitis C

antibodies, even if he doesn’t have a current infection.

     On December 14, 2014, after the plaintiff tested positive

for hepatitis antibodies, Dr. Petermann ordered a confirmatory

RNA test. A virus RNA test is the second type of blood test used

to test for hepatitis C and tells a patient if the patient has a


4 Pursuant to Rule 201(b) of the Federal Rules of Evidence, the Court takes
judicial notice of the following background information on hepatitis A, B,
and C and their diagnoses, taken from the CDC website. See McDonnell v. First
Unum Life Ins. Co., No. 10-CV-8140, 2013 WL 3975941, at *16 n.33 (S.D.N.Y.
Aug. 5, 2013) (taking judicial notice of background information on Lyme
Disease, its diagnosis, and its treatment taken from the CDC website).


                                     18
current infection with the virus. Id. In his review of the

plaintiff’s medical files on May 12, 2015, P.A. LaRosa wrote

“abn HCV antibody EIA but normal HCV RNA qualitative bDNA.”

Compl. 48. If a person’s test results show that they have

positive hepatitis C antibodies, and hepatitis C virus RNA is

not detected, there is no current hepatitis C infection and, in

most cases, no further action is required. See “Interpretation

of Results of Tests for Hepatitis C Virus (HCV) Infection and

Further Actions,” CDC,

https://www.cdc.gov/hepatitis/hcv/pdfs/hcv_graph.pdf (last

visited March 6, 2020). Accordingly, on May 12, 2015, the

plaintiff had antibodies from hepatitis C in his system, but did

not have an active hepatitis C infection.

                              iii.

  The plaintiff’s medical records reveal that the plaintiff did

not have hepatitis A when he was in the State’s custody.

The diagnosis of hepatitis A cannot be made on a clinical basis

alone and requires blood testing. “The Pink Book: Hepatitis A,”

CDC, https://www.cdc.gov/vaccines/pubs/pinkbook/hepa.html (last

visited March 6, 2020). An antibody test that comes back as

positive for Immunoglobulin M (IgM) antibodies confirms that a

patient is infected with the hepatitis A virus. See “Hepatitis A

Questions and Answers for Health Professionals,” CDC,

https://www.cdc.gov/hepatitis/hav/havfaq.htm (last visited March

                               19
6, 2020). When a person is infected with hepatitis A, their

bodies produce IgG antibodies, which provide lifelong protection

against hepatitis A. Id. A separate test, the total antibody

hepatitis A test, screens for the presence of both IgM and IgG

antibodies. See The Pink Book: Hepatitis A. “Persons who are

total anti-HAV positive and IgM anti-HAV negative have serologic

markers indicating immunity consistent with either past

infection or vaccination.” Id.

     The plaintiff’s August 7, 2015 lab test results show that

his blood was negative for IgM antibodies, meaning that he did

not have an active infection of hepatitis A. His positive test

result for the total antibody test indicates that he either had

a past infection or vaccination, and is now immune. Accordingly,

on August 7, 2015, the plaintiff was also not infected with

hepatitis A. Furthermore, in an ambulatory health record in

April, 2017, Dr. Nguyen noted that the plaintiff was, “Hep ‘A’

Immune.”

                                 iv.

  The plaintiff’s medical records reveal that the plaintiff did

not have hepatitis B when he was in the State’s custody.

The diagnosis of hepatitis B also cannot be made on a clinical

basis alone and requires blood testing. “The Pink Book:

Hepatitis B,” CDC,

https://www.cdc.gov/vaccines/pubs/pinkbook/hepb.html (last

                                 20
visited March 6, 2020). There are many different blood tests

available to diagnose hepatitis B, including the total hepatitis

B core antibody, the hepatitis B surface antibody, and the

hepatitis B surface antigen. See “Hepatitis B Questions and

Answers for the Public,” CDC,

https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQf01 (last visited

March 6, 2020). A positive result for the core antibody test

means a person is either currently infected with the hepatitis B

virus or was infected in the past but has cleared the infection.

Id. A positive result for the surface antibody test means a

person is protected or immune from hepatitis B either because he

was successfully vaccinated or because he cleared the virus and

recovered from an acute infection, and cannot get hepatitis B

again. Id. A negative result for the surface antigen test means

that a person does not have the hepatitis B virus in his blood.

Id.

      The plaintiff tested positive for the core antibody test,

positive for the surface antibody test, and negative for the

surface antigen test. These results, taken from his August 7,

2015 lab report, indicate that he was immune due to past natural

infection. See “Interpretation of Hepatitis B Serologic Test

Results,” CDC,

https://www.cdc.gov/hepatitis/hbv/pdfs/serologicchartv8.pdf

(last visited March 6, 2020). Accordingly, on August 7, 2015,

                                21
the plaintiff was also not infected with hepatitis B.

Furthermore, in an ambulatory health record in April, 2017, Dr.

Nguyen noted that the plaintiff was, “Hep ‘B’ Immune 8/14/95.”

                               v.

     The plaintiff’s medical records reveal that the plaintiff

did not have hepatitis C when he was in the State’s custody.

When the plaintiff was received in state custody in August,

2015, he was seen by Dr. Malvarosa and was again given an

antibody test for hepatitis C. The lab report, dated August 7,

2015, showed that the plaintiff had hepatitis C antibodies, at a

s/co ratio of 30.80. The lab report also showed that the

plaintiff’s blood was also tested with an RNA test, which came

back as normal. The hepatitis C RNA test came back as “<15 ND,”

which means “Not Detected.” Compl. 74. Accordingly, because the

plaintiff’s test results showed that he had positive hepatitis C

antibodies but hepatitis C virus RNA is not detected, the

plaintiff did not have a hepatitis C infection on August 7, 2015

and the State Defendants did not need to take further action.

Furthermore, in an ambulatory health record in April, 2017, Dr.

Nguyen noted that the plaintiff had completed medication for

hepatitis C in 2005, and that hepatitis C had a “Sustained Viral

Response.” A patient who has had hepatitis C may be cured of HCV

infection if they achieve sustained virologic response (SVR),

defined as “the absence of detectable virus 12 weeks after

                               22
completion of treatment.” “Hepatitis C Questions and Answers for

Health Professionals,” CDC,

https://www.cdc.gov/hepatitis/hcv/hcvfaq.htm. SVR is indicative

of a cure of HCV infection. Id.

                                  2.

     The plaintiff’s claims that the City and State Defendants

exhibited deliberate indifference to his medical needs fail

under the objective prong. The plaintiff has failed to make a

plausible showing that he was in fact suffering from hepatitis

A, B, or C. Because the City Defendants determined that the

plaintiff did not have hepatitis C and the State medical

providers determined that the plaintiff did not have hepatitis

A, B, or C while the plaintiff was in custody, the plaintiff has

not adequately alleged that he had a condition of urgency, for

which he was deprived of medical care.

                                  3.

     The plaintiff has also failed to show that the defendants

acted with a sufficiently culpable state of mind. Because the

plaintiff did not have hepatitis C, there was no reason that the

City Defendants should have known that there was any excessive

risk to the plaintiff’s health. Similarly, because the plaintiff

did not have hepatitis A, B, or C, there was no possibility that

the State medical providers were actually aware that serious

harm would result from a lack of treatment for hepatitis. The

                                  23
plaintiff is thus unable to show that the defendants exhibited

the mens rea of objective recklessness required by the

Fourteenth Amendment and criminal recklessness required by the

Eighth Amendment.

     Furthermore, the gist of the plaintiff’s claims is that he

disagrees with the defendants on how to analyze his medical

records and to diagnose hepatitis. The CDC website notes that a

person who has been infected with hepatitis C and cleared the

virus or who has been successfully treated and cured can still

be re-infected with the hepatitis C virus. See “Viral Hepatitis:

Questions and Answers for the Public.” To the extent that the

plaintiff was improperly diagnosed as being cured of hepatitis

C, negligence in diagnosis or medical malpractice are also not

bases to state a deliberate indifference claim. See Figueroa,

2018 WL 3315735, at *5 (“[M]edical malpractice will not rise to

the level of a [Fourteenth Amendment] violation unless the

medical malpractice contains an element of intent or

recklessness.”); Estelle v. Gamble, 429 U.S. at 105-06

(negligence in diagnosing a medical condition and medical

malpractice do not state valid claims of medical mistreatment

under Eighth Amendment); Whitfield v. O'Connell, 402 F. App'x

563, 566 (2d Cir. 2010) (affirming motion to dismiss plaintiff’s

claims of deliberate indifference, which rested on a

disagreement between the plaintiff and medical providers as to

                               24
whether his lab reports demonstrated that he suffered from

urinary tract infection). Accordingly, the plaintiff’s claims

for deliberate indifference to his medical needs caused by

hepatitis A, B, and C are dismissed.

                               4.

     The plaintiff also alleges that when he was in the custody

of the City and of the State, he suffered other symptoms

including nausea, loss of appetite, abdominal pains, fatigue,

fever, night sweats, headaches, and rashes. He explained this to

medical providers in December, 2014 and July, 2015 while he was

in the City’s custody, and to State medical providers at

Downstate Correctional Facility, Auburn Correctional Facility,

and Green Haven Correctional Facility from 2015 to 2018 while he

was in the State’s custody. He has similarly failed to allege

that he was deprived of medical care for these symptoms and that

the doctors were deliberately indifferent to his needs.

     The plaintiff states in his complaint that he was seen by

the City Defendants about these symptoms at least three times

and was prescribed medication for certain symptoms. This

suggests that the City Defendants did not fail to act to

mitigate any risk that these conditions posed to the plaintiff.

     The plaintiff explains in his complaint that he was seen on

multiple occasions after August, 2015, by Drs. Ryerson,

McCarthy, Greer, Ripich, and Kim. The plaintiff discussed with

                               25
the providers his symptoms relating to stomach pains, irritating

rashes, a lump in his abdomen, and other flu-like symptoms like

loss of appetite, nausea, fatigue, fever, night sweats, and

headaches. The plaintiff admits that the doctors prescribed

medication for shampoo and cream for the rash, medicine for

ulcers, and recommended a flu shot. Each doctor reviewed the

plaintiff’s medical records and said that they saw nothing wrong

with him. This also indicates that the State medical providers

did not act or fail to act while aware that substantial risk of

harm to the plaintiff would result. 5

      Furthermore, the medical providers at issue were diligent

in their evaluation and treatment of the plaintiff. The

providers reviewed the plaintiff’s medical records, came to

conclusions about his symptoms, and prescribed some medications.

For example, P.A. LaRosa prescribed aspirin, Norvasc, and

DermaVantage lotion. Dr. Ryerson reviewed the plaintiff’s

records and said that there nothing was wrong with him. Dr. Kim

thought that the plaintiff was cured of hepatitis C. The

plaintiff states that he received the same medication from Dr.

Ryerson and from Dr. Kim for his rashes. However, “mere

disagreement over the proper treatment does not create a

constitutional claim. So long as the treatment given is


5 Because the plaintiff has failed to allege that he was actually deprived of
care for these symptoms, it is not necessary to reach whether a deprivation
of care for each of these symptoms would be considered serious.

                                     26
adequate, the fact that a prisoner might prefer a different

treatment does not give rise to an Eighth Amendment violation.”

Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998). The City

Defendants and State medical providers did not fail to act to

remedy the plaintiff’s symptoms and did not show deliberate

indifference to the plaintiff’s medical needs. Accordingly, the

plaintiff has failed to state a claim under the Fourteenth and

Eighth Amendments.

                               B.

     The plaintiff also brings Eighth Amendment claims against

two supervisory state employees who were not directly involved

in the provision of medical care to the plaintiff.

     Supervisory officials may not be held responsible in a

Section 1983 action unless they were personally involved in the

alleged constitutional violations. See Grullon v. City of New

Haven, 720 F.3d 133, 138 (2d Cir. 2013); Richardson v. Goord,

347 F.3d 431, 435 (2d Cir. 2003) (per curiam). Supervisor

liability under Section 1983 may be shown if “(1) the defendant

participated directly in the alleged constitutional violation,

(2) the defendant, after being informed of the violation through

a report or appeal, failed to remedy the wrong, (3) the

defendant created a policy or custom under which

unconstitutional practices occurred, or allowed the continuance

of such a policy or custom, (4) the defendant was grossly

                               27
negligent in supervising subordinates who committed the wrongful

acts, or (5) the defendant exhibited deliberate indifference to

the rights of inmates by failing to act on information

indicating that unconstitutional acts were occurring.” Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). 6

     The plaintiff first alleges that Dr. Koenigsmann has an

unwritten policy of denying medical care that is too expensive,

and that this policy indicates a deliberate indifference to the

plaintiff’s medical needs. This appears to allege liability

under Colon’s third factor. The plaintiff’s allegations are

conclusory and bereft of factual allegations about Dr.

Koenigsmann’s personal conduct that would allow the Court to

weigh the plausibility of his claims. Moreover, the suggestion

of a policy of lack of medical care is contrary to the

allegations in the complaint detailing the care provided to the

plaintiff.

     The plaintiff also alleges that Dr. Koenigsmann violated

his Eighth Amendment rights because Dr. Koenigsmann did not

respond to the plaintiff’s grievances. This seems to allege


6 The Court of Appeals for the Second Circuit has noted that Ashcroft v.
Iqbal, 556 U.S. 662 (2009), may have heightened the pleading requirements for
showing a supervisor’s personal involvement with respect to constitutional
violations. See Grullon, 720 F.3d at 139. Courts have disagreed about whether
the five factors announced in Colon may still be used as bases for liability
under Section 1983. See e.g., Lebron v. Mrzyglod, No. 14-CV-10290, 2017 WL
365493, at *5 (S.D.N.Y. Jan. 24, 2017) (collecting cases). The Court does not
need to reach what impact Iqbal had on Colon, because the complaint has not
adequately alleged the involvement of Dr. Koenigsmann and Collado even under
the Colon standard.

                                     28
liability under Colon’s second and fifth factors. A prisoner’s

allegation “that an official ignored a prisoner’s letter of

protest and request for an investigation of allegations made

therein is insufficient to hold that official liable for the

alleged violations.” Allah v. Annucci, No. 16-CV-1841, 2018 WL

4571679, at *6 (S.D.N.Y. Sept. 24, 2018); see also Luck v.

Westchester Med. Ctr., No. 17-CV-9110, 2020 WL 564635, at *11

(S.D.N.Y. Feb. 4, 2020) (collecting cases). The plaintiff only

alleges that Dr. Koenigsmann did not respond to his grievance,

which the plaintiff had requested be sent to Dr. Koenigsmann;

the lack of a response does not establish that Dr. Koenigsmann

received the grievance and ignored it or that Dr. Koenigsmann

acted with deliberate indifference to the plaintiff’s medical

needs.   Accordingly, the plaintiff’s claims against Dr.

Koenigsmann are dismissed.

     The plaintiff also claims that Collado violated his Eighth

Amendment rights by denying his grievance, which caused a delay

in his receiving proper medical care. Prison administrators may

rely on opinions of medical personnel when evaluating the proper

care to be administered to prisoners, and cannot be held to have

been personally involved based on this analysis. See Joyner v.

Greiner, 195 F. Supp. 2d 500, 506 (S.D.N.Y. 2002) (dismissing

claim against Superintendent who affirmed dismissal of

prisoner’s grievance); Manley v. Mazzuca, No. 01-CV-5178, 2007

                                29
WL 162476, at *10-11 (S.D.N.Y. Jan. 19, 2007). Collado was not

directly involved in providing medical care to the plaintiff.

Collado responded to the grievance that the plaintiff filed and

made a decision based on a review of the medical record and the

results of N.A. Carey’s investigation. Collado cannot be held

liable for responding to the grievance and issuing an

assessment. That the plaintiff did not agree with Collado’s

assessment is not a basis for a constitutional violation; the

proper avenue for the plaintiff to address his disagreement with

Collado’s findings was to file an appeal, which he did on August

31, 2017. Accordingly, the plaintiff’s claims against Collado

are dismissed.

                               C.

     The plaintiff next argues that Correction Officer McNeil

violated his Eighth Amendment rights by disclosing his hepatitis

C status, which was confidential information, to other

prisoners, and by confiscating his civil rights complaint.

                               1.

     The Court of Appeals for the Second Circuit has held that

the Fourteenth Amendment Due Process Clause protects an inmate’s

right to the confidentiality of medical information for certain

medical conditions. See Powell v. Schriver, 175 F.3d 107, 111-12

(2d Cir. 1999); Matson v. Bd. of Educ. of City Sch. Dist. of New

York, 631 F.3d 57, 63-64 (2d Cir. 2011) (characterizing

                               30
constitutional right to privacy as right to confidentiality,

which includes right to protection regarding information about

the state of one’s health). Confidential medical conditions are

conditions that are “excruciatingly private and intimate [in]

nature” and are “likely to provoke both an intense desire to

preserve one’s medical confidentiality, as well as hostility and

intolerance from others.” Powell, 175 F.3d at 112. Courts have

found that the right to confidentiality of medical information

extends to medical conditions like HIV, transsexualism, and

sickle cell anemia. See id. at 112 (transsexualism); Doe v. City

of New York, 15 F.3d 264, 267 (2d Cir. 1994) (HIV); Fleming v.

State Univ. of New York, 502 F. Supp. 2d 324, 343 (E.D.N.Y.

2007) (sickle cell anemia). The Court of Appeals for the Second

Circuit has declined to extend this privacy right to serious

medical conditions that do not lead to societal discrimination

or intolerance. See Matson, 631 F.3d at 67-68 (declining to

extend right to privacy to fibromyalgia). Although hepatitis C

is a serious medical condition, it is not the type of highly

sensitive condition that would engender the intense desire to

preserve one’s medical confidentiality or hostility and

intolerance from others that form the bases for constitutional

protections for conditions such as HIV or transsexualism. See

Watson v. Wright, No. 9:08CV62, 2010 WL 55932, at *1 (N.D.N.Y.

Jan. 5, 2010) (no constitutional protection for hepatitis C).

                               31
Moreover, the plaintiff has not alleged that the disclosure of

his alleged diagnosis of hepatitis C caused him to face stigma

or intolerance from any inmate or prison official. The

plaintiff’s complaint states only that one other inmate heard

McNeil shouting to other prisoners that the plaintiff had

hepatitis C. Accordingly, because the Constitution does not

contain a right to privacy of medical information relating to

hepatitis C, the plaintiff’s claim that McNeil violated his

constitutional right to privacy is dismissed.

                               2.

     The plaintiff also alleges that McNeil violated his rights

by confiscating his civil rights complaint and delayed his

efforts to pursue his legal claim. “It is well established that

all persons enjoy a constitutional right of access to the

courts, although the source of this right has been variously

located in the First Amendment right to petition for redress,

the Privileges and Immunities Clause of Article IV, section 2,

and the Due Process Clauses of the Fifth and Fourteenth

Amendments.” Monsky v. Moraghan, 127 F.3d 243, 246 (2d Cir.

1997). “To state a denial-of-access-to-the-courts claim, a

prisoner must show that: (1) he suffered an ‘actual injury,’

(2) to a non-frivolous legal claim, (3) concerning his criminal

conviction, habeas corpus petition, or conditions of

confinement.” Kaminski v. Semple, No. 19-973-CV, 2019 WL 6904145

                               32
(2d Cir. Dec. 18, 2019) (citing Lewis v. Casey, 518 U.S. 343,

350 (1996)). The requirement of actual injury “derives

ultimately from the doctrine of standing.” Monsky, 127 F.3d at

247.

       The plaintiff has not shown that McNeil’s actions actually

hindered his efforts to pursue a legal claim. When the plaintiff

filed a grievance, he requested the return of his confiscated

legal papers. The investigation revealed that his paperwork had

been placed into a plastic bag and had already been put together

with the plaintiff’s property. Compl. 104. The plaintiff was

also not hindered from filing his complaint in a timely fashion

in this case. See Johnson v. Woods, No. 07-CV-1018, 2010 WL

2039164, at *17 (N.D.N.Y. Mar. 2, 2010), report and

recommendation adopted, No. 9:07-CV-1018, 2010 WL 2039019

(N.D.N.Y. May 21, 2010) (plaintiff alleged no actual injury from

confiscation of papers when he successfully participated in

motion practice). Accordingly, the plaintiff has not shown that

he suffered an actual injury and fails to state a claim of

denial of access to the courts against McNeil.

                                 V.

       The defendants are also entitled to qualified immunity.

Qualified immunity generally protects government officials when

performing discretionary functions “from liability for civil

damages” if “their conduct does not violate clearly established

                                 33
statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982); see also Plumhoff v. Rickard, 572 U.S. 765, 778-79

(2014); Malley v. Briggs, 475 U.S. 335, 341 (1986) (“As the

qualified immunity defense has evolved, it provides ample

protection to all but the plainly incompetent or those who

knowingly violate the law.”); see also Berman v. Williams, No.

17-CV-2757, 2019 WL 4450810, at *7 (S.D.N.Y. Sept. 17, 2019). If

the plaintiff has not shown that a government official violated

a statutory or constitutional right, no further inquiries

concerning qualified immunity are required. See Mara v. Rilling,

921 F.3d 48, 68 (2d Cir. 2019). This is “because a defendant has

no need for an immunity shield where there is no viable

constitutional claim.” Id.

     As explained above, the complaint does not allege facts

sufficient to demonstrate that the plaintiff’s constitutional

rights were violated by any of the defendants. Therefore, the

City and State Defendants are entitled to immunity from the

plaintiff’s claims.

                               VI.

     In paragraph 4 of his complaint, plaintiff references that

he seeks injunctive relief and damages pursuant to the Americans

with Disabilities Act (“ADA”) and the Rehabilitation Act. Compl.

4, ¶ 1. “[N]either Title II of the ADA nor § 504 of the

                               34
Rehabilitation Act provides for individual capacity suits

against state officials.” Garcia v. S.U.N.Y. Health Scis. Ctr.

of Brooklyn, 280 F.3d 98, 107 (2d Cir. 2001) (collecting cases).

Therefore, the plaintiff’s ADA and Rehabilitation Act claims

against the City and State Defendants in their individual

capacities are dismissed.

      Courts have disagreed over whether a defendant is subject

to suit under the ADA and the Rehabilitation Act in the

defendant’s official capacity. See Scalercio-Isenberg v. Port

Auth. of New York, No. 16-CV-8494, 2018 WL 1633767, at *5

(S.D.N.Y. Mar. 31, 2018) (collecting cases); see also Monroe v.

Gerbing, No. 16-CV-2818, 2017 WL 6614625, at *15 (S.D.N.Y. Dec.

27, 2017) (noting that this issue is unsettled in the Second

Circuit). Whether a defendant is subject to suit in his or her

official capacity does not need to be addressed to decide this

motion, because the plaintiff fails to state a claim under

either statute. 7 The standards under both statutes are generally

the same and claims under the two statutes are treated

identically. See Wright v. New York State Dep't of Corr., 831



7 Title II of the ADA requires that “no qualified individual with a disability
shall, by reason of such disability, be excluded from participation in or be
denied the benefits of the services, programs, or activities of a public
entity, or be subjected to discrimination by any such entity.” 42 U.S.C.
§ 12132. Section 504 of the Rehabilitation Act requires that “[n]o otherwise
qualified individual with a disability . . . shall, solely by reason of her
or his disability, be excluded from the participation in, be denied the
benefits of, or be subjected to discrimination under any program or activity
receiving Federal financial assistance[.]” 29 U.S.C. § 794(a).

                                     35
F.3d 64, 72 (2d Cir. 2016) (internal quotation marks and

citations omitted). To state a claim under Title II of the ADA,

a prisoner must show that (1) he is a qualified individual with

a disability; (2) he is being excluded from participation in, or

being denied the benefits of some service, program, or activity

by reason of his disability; and (3) the entity that provides

the service, program, or activity is a public entity. See

Hallett v. New York State Dep't of Corr. Servs., 109 F. Supp. 2d

190, 198 (S.D.N.Y. 2000). To state a claim under Section 504 of

the Rehabilitation Act, a prisoner must establish that: (1) he

is a qualified individual with a disability; (2) he is otherwise

qualified to participate in the offered activity or program or

to enjoy the services or benefits offered; (3) he is being

excluded from participation or enjoyment solely by reason of his

disability; and (4) the entity denying the inmate participation

or enjoyment receives federal financial assistance. See id. As

described above, the plaintiff was never diagnosed with

hepatitis A, B, or C when he was in the custody of the City of

New York and State of New York. Accordingly, he has failed to

show that he is a qualified individual with a disability.

     Moreover, the plaintiff has not alleged that he was

excluded from participation in any program or activity because

of his disability. “Courts routinely dismiss ADA suits by

disabled inmates that allege inadequate medical treatment, but

                               36
do not allege that the inmate was treated differently because of

his or her disability.” Elbert v. New York State Dep't of Corr.

Servs., 751 F. Supp. 2d 590, 595 (S.D.N.Y. 2010) (collecting

cases). The gist of the plaintiff’s claims is that he was denied

notice about his diagnosis and was not provided adequate medical

treatment for hepatitis A, B, and C, not that he was denied

participation in some activity or program because of his

positive hepatitis status. The plaintiff therefore has no cause

of action under the ADA or the Rehabilitation Act. See

Maccharulo v. New York State Dep't of Corr. Servs., No. 08-CV-

301, 2010 WL 2899751, at *5 (S.D.N.Y. July 21, 2010) (“[N]either

the ADA nor Rehabilitation Act provides a cause of action for

challenges to the quality of health services provided or for

allegations of negligent medical malpractice.”). Accordingly,

the plaintiff’s ADA and Rehabilitation Act claims are dismissed.

                              VII.

     The plaintiff also seeks declaratory and injunctive relief.

However, when a prisoner has been released from prison, his

claims seeking declaratory and injunctive relief are rendered

moot because he no longer has a “continuing personal stake” in

the outcome of the action. See Muhammad v. City of New York

Dep’t of Corr., 126 F.3d 119, 123 (2d Cir. 1997); Khalil v.

Laird, 353 F. App'x 620, 621 (2d Cir. 2009) (pro se prisoner’s



                               37
claims for declaratory and injunctive relief moot after he was

released during the pendency of the action).

     In his complaint, the plaintiff attaches a letter from the

BRC Assessment Center, a homeless shelter located in Brooklyn,

New York. Compl. 31. The letter certifies that the plaintiff has

been a resident of the shelter since October 13, 2018. Id.

Because the plaintiff is no longer incarcerated, his claims for

injunctive and declaratory relief against the City and the State

Defendants are moot and are dismissed.

                           CONCLUSION

     The Court has considered all the arguments raised by the

parties. To the extent not specifically addressed, the arguments

are either moot or without merit. For the reasons explained

above, the City Defendants’ and the State Defendants’ motions to

dismiss are granted and the plaintiff’s claims are dismissed

without prejudice to the filing of an Amended Complaint. The

plaintiff may file a motion to file an amended complaint within

sixty days of the date of this Order, showing how the amended

complaint will cure the numerous defects identified above. The

Clerk is directed to close all pending motions.

SO ORDERED.

Dated:    New York, New York
          March 24, 2020
                                  ____/s/ John G. Koeltl_____
                                         John G. Koeltl
                                 United States District Judge

                               38
